Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 28, 2014

                                       No. 04-14-00273-CV

                           IN THE INTEREST OF M.G.C., A Child,

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-00323
                         Honorable Janet P. Littlejohn, Judge Presiding

                                          ORDER
        Appellant filed his notice of appeal on April 21, 2014. The clerk=s record and reporter=s
record were due on May 21, 2014. Neither record has been filed. The trial court clerk has filed a
notification of late record stating that appellant has failed to pay or make arrangements to pay the
fee for preparing the clerk’s record and that appellant is not entitled to appeal without paying the
fee.

       It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the clerk=s fee for preparing the clerk=s record
has been paid or arrangements have been made to pay the clerk=s fee, and (2) a written request
has been made for preparation of the reporter=s record pursuant to TEX. R. APP. P. 34.6 (b)(1),
and the reporter’s fee has been paid or arrangements have been made to pay the reporter’s fee; or
(3) appellant is entitled to appeal without paying the clerk=s fee and the court reporter’s fee.

         If appellant fails to respond within the time provided, and the clerk’s record is not timely
filed, this appeal will be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court